AO 450 (Rev. 5/85) Judgment in a Civil Case




                      United States District Court
                                       EASTERN DISTRICT OF WISCONSIN


FOX VALLEY PRO BASKETBALL, INC.,

                               Plaintiff,
                                                            JUDGMENT IN A CIVIL CASE
                     v.                                        Case No. 20-C-793

U.S. SMALL BUSINESS ADMINISTRATION, et al.,

                               Defendants.


☐         Jury Verdict. This action came before the Court for a trial by jury. The issues have been
          tried and the jury has rendered its verdict

☒         Decision by Court. This action came before the Court for consideration.

        IT IS HEREBY ORDERED AND ADJUDGED that the plaintiff takes nothing and this
case is DISMISSED on the merits.


                                                Approved: s/ William C. Griesbach
                                                          WILLIAM C. GRIESBACH
                                                          United States District Judge
          Dated: June 16, 2020

                                                          GINA M. COLLETTI
                                                          Clerk of Court

                                                          s/ Mara A. Corpus
                                                          (By) Deputy Clerk




            Case 1:20-cv-00793-WCG Filed 06/16/20 Page 1 of 1 Document 11
